Appeal by a self-insured employer from an order, decisions and an award of death benefits to the widow of a deceased employee made by the Workmen’s Compensation Board. The appeal questions whether there was any evidence as to accidental injury and its causal relation to the death. There was evidence to support enough of the board’s findings to uphold the award. Decisions, order and award appealed from unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ. [See post, p. 949.]